Title: Abigail Adams Smith to Abigail Adams, 13–29 September 1792
From: Smith, Abigail Adams
To: Adams, Abigail


My Dear Mamma:
London, September 13, 1792.
It has been a subject of no small disappointment to me, not having received but one letter from you since you have been at Braintree, and only two since I left America.   *   *   *   *   I have written you and my brother several times, and have forwarded the newspapers, by which you will see the distressing situations in which the French are at present. The accounts from Paris are shocking to every humane mind, and too dreadful to relate; I shall send you the papers that you may learn from them their situation. Ship loads of poor, distressed, penniless priests and others, are daily landing upon this island; whether they will find hospitality and charity, I know not, but I fear they will not; for the lowest class of people here can never love the French, and the middling sort of persons do not relish so many Catholics and priests resident amongst them. There are persons who endeavour to find excuses for the cruelties which have been committed; they say that the friends of liberty have been deceived and betrayed in numberless instances; that supplies have been sent to their enemies; that their towns are given up without defence; that persons who have been employed in this country to purchase them arms and supplies, have sent them to the enemy; and that the aristocratic party were preparing to act the same scenes upon the jacobins, as have been practised upon themselves. They were not quite ripe for their operations when the others commenced. There are various opinions respecting the Duke of Brunswick’s success; but at present he meets with very few obstacles to impede his course to Paris. Upon his nearer approach, I think the King and Queen will fall a sacrifice to the fury of the mobites, and is it not even better they should, than that the people should be annihilated by a general massacre? One would suppose, that the English newspapers exaggerate in their accounts; but I fear they do not, for I saw, on Sunday last, a lady who was in Paris on the 10th of August, and she heard and saw scenes as shocking as are related by any of them; they seem to have refined upon the cruelties of the savages. These are confirmations strong, of the justice of my father’s sentiments upon governments; yet the friends of liberty here, tell you the French are doing finely—surpassing us Americans; and I fear they will not be easy until they create disturbances in this country. One would suppose if any thing could check their discontents, it would be the picture they have before them. I wonder what Mr. Jefferson says to all these things?
   *   *   *   *   *   *
   My friend has had an invitation from one of their Major-Generals and Marechals de Camp, to go over and fight for the French, but he declines—it is too uncertain a cause to volunteer in; but I have got so engaged in the cause of the French, that I have quite forgot myself.     *   * 
It is supposed, if the democrats succeed in France, that the aristocrats will, many of them, go to America. The Vicomte de Noailles talks of it; the Marquis will, I dare say, when he gets released; Monsieur la Board thinks of it; they are only waiting to see how the event will terminate to make their decisions.
Mr. St. John, brother to Mrs. Otto, dined with us last week. He left his father in Paris, and came over with a young Madame de Noailes, who was obliged to disguise herself in a sailor’s habit, to get away from that land of iniquity.
Sept. 29.
I expected to have sent my letter by a private hand, but I believe the gentleman does not go. I shall therefore request Capt. Bunyan’s care of this packet. It seems as if I were secluded from all my friends by an insurmountable barrier; not one single line from your pen since last May. Five months! It almost makes me homesick.

The latest accounts from France are that the National Assembly is dissolved, and a new Convention are convened who have chosen Petion their President, and have decreed that royalty is abolished in France. Liberty and equality is the general cry. But the powers of Europe seem to have combined against them to bring them to subjection again. It is said that England dare not take a part; the Court party are very well disposed, but the people will not submit to it. The French are somewhat disposed to complain that their good friends, the Americans, do not step forward in their cause. Not one American officer has joined them, nor do they hear one word of comfort from them; and their minister is most obnoxious to the Republicans; and he refuses to pay them the debt due them, which they don’t much relish. They will not permit him to quit Paris. One of his friends said here, the other day, that he thought it not improbable that he would be taken off in some moment of confusion, but I do not believe this.
The Marquis is kept a close prisoner by the Austrians. It is said Madame La Fayette is in Holland. It has been said that Monsieur De Tournant is recalled from your Court.
Write to me frequently, and believe me, / Your affectionate daughter,
A. Smith.
